Citation Nr: 0309533	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  03-02 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of burn injury of the left hand.  

2.  Entitlement to an initial rating in excess of 20 percent 
for low back disability.  

3.  Entitlement to an initial compensable rating for right 
leg disability.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.  His decorations include the Bronze Star Medal and the 
Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Review of the record shows that in a May 2002 rating decision 
the RO granted an increased rating, from 10 percent to 30 
percent, for residuals of shell fragment wounds of the left 
posterior thigh, Muscle Group XIII, effective from October 
30, 2001.  In a letter dated May 28, 2002, the RO told the 
veteran of the decision and provided him with notice of his 
appellate rights.  There is no indication that the veteran 
has filed a notice of disagreement with the RO decision, and 
the matter of the rating for the veteran's residuals of shell 
fragment wounds of the left thigh is not before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant 
to 38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process).  

In a March 2003 written statement, the veteran's 
representative raised claims of entitlement to service 
connection for tinnitus, hearing loss and left peroneal 
neuropathy.  With regard to the tinnitus claim, the Board 
notes that service connection was previously denied for that 
disability in a Board decision dated in June 1948.  In any 
event, the Board refers these matters to the RO for 
appropriate action.  




REMAND

Review of the record shows that in a rating decision dated in 
April 1994, the RO denied entitlement to service connection 
for burn scars of both hands on the basis that service 
medical records, including the separation examination, 
included no reference to any kind of burn injury or burn 
scars of the hands.  The RO notified the veteran of that 
decision in a letter dated in May 1994, but the veteran did 
not appeal, and that decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  With submission of a VA Form 119, received at the RO 
in June 2002, the veteran's representative raised the issue 
of entitlement to service connection for residuals of burns 
of the hand.  In a rating decision dated in October 2002, the 
RO denied service connection for residuals of a burn injury 
of the left hand on the merits, without consideration of 
whether new and material evidence had been submitted to 
reopen the claim.  The veteran disagreed with the RO denial 
of the claim and perfected his appeal.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

In a letter to the veteran dated in April 2003, the Board, 
under the authority of 38 C.F.R. § 19.9, attempted to comply 
with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2002) by notifying him of the need for new 
and material evidence to reopen the claim for service 
connection for residuals of a burn injury of the left hand.  
The Board set forth the definition of new and material 
evidence as it applies to the veteran's claim and explained 
that he should submit or identify evidence to substantiate 
his claim.  In the letter, the Board told the veteran that he 
had 30 days from the date of the letter to respond.  In a 
later paragraph, the Board spoke of the consequences of the 
veteran submitting additional information or evidence within 
one year from the date of the letter.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, with respect to evidence 
received at the Board in response to its April 2003 letter, 
the veteran has not been notified of the necessity of a 
waiver of RO consideration of such evidence provided directly 
to the Board without RO review.  Since the regulation 
allowing the Board to proceed under those circumstances has 
been held to be invalid, a remand is required.  

Upon further review of the record, the Board has determined 
that additional development is needed with respect to the 
remaining issues on appeal, which are entitlement to an 
initial rating in excess of 20 percent for low back 
disability, entitlement to an initial compensable rating for 
right leg disability and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  With respect to the low back 
disability, this may include consideration of amendments to 
the VA Schedule for Rating Disabilities pertaining to ratings 
for intervertebral disc syndrome, which became effective 
September 23, 2002.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his low back disability, 
his right leg disability, residuals of 
his shell fragment wounds of the left 
thigh or his service-connected irritable 
colon during the period of June 2001 to 
the present.  With appropriate 
authorization, please obtain records from 
each health care provider the veteran 
identifies.  In addition, please obtain 
any VA Vocational Rehabilitation folder 
that may exist for the veteran.  

2.  In addition, the RO should again ask 
the veteran to complete and submit a VA 
Form 21-8940, Veterans Application for 
Increased Compensation Based on 
Unemployability, providing information 
concerning his education and training and 
his work history, with dates and 
descriptions of the jobs and including 
information concerning the reason(s) that 
he left his last employment.  

3.  After all available records have been 
obtained, the RO should make arrangements 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and extent of the his service-
connected low back disability and the 
nature and extent of his service-
connected right leg disability, both of 
which are secondary to residuals of shell 
fragment wounds of the left posterior 
thigh.  The examiner should also 
determine the nature and severity of the 
residuals of the shell fragment wounds of 
the left posterior thigh.  With respect 
to each disability, the examiner should 
identify the affected muscles and 
joint(s) and report ranges of motion of 
the affected joints in degrees.  All 
other indicated studies, including 
X-rays, should be performed.  The 
examiner should specifically determine 
and describe the extent of any 
incoordination, weakened movement, excess 
fatigability and pain on use of the low 
back, the right leg and the left thigh.  
If the low back disability includes 
intervertebral disc syndrome, the 
examiner should identify chronic 
orthopedic and neurologic manifestations 
where chronic orthopedic and neurologic 
manifestations mean orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
With respect to the service-connected 
shell fragment wounds of the left thigh, 
the examiner should identify chronic 
orthopedic and neurologic manifestations 
of the shell fragment wounds and should 
comment on whether the scar is tender and 
painful on objective demonstration or is 
poorly nourished with repeated 
ulceration.  The examiner should state 
the extent to which the veteran's 
service-connected residuals of shell 
fragment wounds of the left thigh, 
service-connected right leg disability 
and his service-connected low back 
disability interfere with sedentary and 
non-sedentary employment.  Send the 
claims folder to the examiner for review 
of pertinent documents.  The examination 
report should affirmatively state that 
the examiner reviewed the claims file.  

4.  In addition, and after all available 
records have been obtained, the RO should 
make arrangements for a general medical 
examination to determine the severity of 
the veteran's service-connected irritable 
colon disability.  All indicated studies 
should be performed.  Send the claims 
folder to the examiner for review of 
pertinent documents.  The examination 
report should affirmatively state that 
the examiner reviewed the claims file.  

5.  The RO must review the claims file 
and ensure that all other notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  It should thereafter determine 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a burn injury to the left 
hand.  In addition, the RO should 
readjudicate entitlement to an initial 
rating in excess of 20 percent for low 
back disability (with consideration of 
old and new rating criteria for 
intervertebral disc syndrome and staged 
ratings, if appropriate), entitlement to 
an initial compensable rating for right 
leg disability and entitlement to a total 
disability rating based on individual 
employability due to service-connected 
disabilities.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claims.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


